Citation Nr: 0200006	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
fibromyalgia, prior to August 5, 1999, on appeal from the 
initial grant of service connection.  

2.  Entitlement to a rating in excess 20 percent for 
fibromyalgia, from August 5, 1999, on appeal from the initial 
grant of service connection.

3.  Entitlement to a compensable rating for seborrheic 
psoriasis, on appeal from the initial grant of service 
connection.  

4.  Entitlement to an increased rating for dysthymic disorder 
with somatoform disorder and chronic fatigue syndrome, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for arachnoid cyst, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1986 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2001, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
complied with all notice and assistance required.

The veteran states that his aforementioned disabilities are 
more severe than the current evaluations reflect.  The 
veteran has appealed the initial evaluations of fibromyalgia 
and seborrheic psoriasis.  Therefore, these issues on appeal 
are ones in which the possibility of staged ratings must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, and all evidence relating to the 
veteran's disability from the initial grant of service 
connection must be considered.  The RO has, in fact, staged 
the rating of the veteran's fibromyalgia.

Additionally, the veteran testified at his August 2001 
videoconference hearing that he received treatment for all of 
his disabilities from VA.  He indicated that he was 
prescribed medication for his seborrheic psoriasis, is 
treated for his flu-like symptoms by his primary care 
physician, has had his arachnoid cyst x-rayed, sees a 
psychologist, and was scheduled for an examination in the 
mental health clinic in September 2001.  VA is on notice, at 
least, of potentially relevant medical information.  VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)). 

The veteran has also indicated that he receives Social 
Security Disability.  Although he indicated that Social 
Security did not examine him, and that it based his benefits 
on VA treatment records alone, the RO should request the 
Social Security disability determination and any records used 
to support it.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records 
for the veteran's aforementioned 
disabilities, if any, and associate them 
with the claims file.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)(i)).

3.  Request the disability determination 
and supporting documentation from the 
Social Security Administration.  
Associate all records received with the 
claims file.

4.  If additional records are obtained, 
schedule the veteran for VA examinations 
to evaluate his service-connected 
disabilities.  All indicated studies 
deemed necessary by the examiners should 
be performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to each examining physician for 
review in connection with their 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  

For the veteran's chronic fatigue 
syndrome, it should be ascertained what 
the veteran's pre-illness level was, if 
possible.  

The veteran should also undergo a VA 
psychiatric examination and the examiner 
is asked to assign a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders(DSM-IV) and explain what 
the assigned score represents.  

The veteran should also be examined for 
his fibromyalgia and the examiner should 
determine if the veteran's condition is 
constant and refractory to therapy, if he 
has widespread musculoskeletal pain and 
tender points, if he has irritable bowel 
symptoms, sleep disturbance, stiffness, 
paresthesias, depression, anxiety, or 
Raynaud's-like symptoms. 

A neurology examiner should evaluate the 
veteran's arachnoid cyst and should note 
residuals associated with the disability, 
if any.  A complete rationale for any 
opinion expressed must be provided.  All 
examination reports should be typed.  

5.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.  Whether staged 
ratings are appropriate with regard to 
the evaluation for fibromyalgia and 
seborrheic psoriasis should be 
considered, to include whether the rating 
for fibromyalgia should be further 
staged.

6.  The RO should then readjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


